Citation Nr: 1216389	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg.

4.  Entitlement to a rating in excess of 20 percent for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, prior to December 14, 2011, and in excess of 40 percent for the disability thereafter.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, October 2009, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In October 2011, the Board remanded the Veteran's claims of entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg, entitlement to a rating in excess of 20 percent for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, and entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

In a January 2010 rating decision, the RO granted a TDIU; thus, the issue is no longer before the Board.  It also granted an increased rating of 40 percent for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, effective December 14, 2011.  However, because a disability rating of 40 percent does not represent the maximum rating available for the Veteran's thoracic spine disability, and because it does not cover the entire pendency of the Veteran's claim for increase, the propriety of the rating remains an issue for appellate review, and the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).  The remaining issue of entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg was also returned to the Board for further appellate action.

Regarding the claim for an acquired psychiatric disorder, while the Veteran has filed a petition to reopen a previously denied claim of entitlement to service connection for PTSD, there are other psychiatric diagnoses of record.  As is explained below, the Board is reopening the Veteran's claim of entitlement to service connection for PTSD.  However, given the Veteran's description of his claim for PTSD and the information of record, the Board finds that the reopened claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal as encompassing a claim for an acquired psychiatric disorder, to include PTSD, as reflected on the title page.   

Also, as noted in the October 2011 remand, during the July 2010 Board hearing, the Veteran's representative stated that the Veteran's disc disease had spread to his lumbar spine, and the issue of service connection for disc disease of the lumbar spine, as secondary to service-connected thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, had thus been raised by the record.  Furthermore, in a statement received in October 2011, the Veteran indicated that he wished to claim entitlement to service connection for a bilateral knee disorder, bilateral hip disorder, and bilateral leg pain, including peripheral neuropathy, all as secondary to his service-connected back disability.  However, none of these issues have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to an initial rating in excess of 20 percent for sensory deficit and motor weakness involving the sciatic nerve of the right leg, and entitlement to a rating in excess of 20 percent for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, prior to December 14, 2011, and in excess of 40 percent for the disability thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was previously denied by the RO in a rating decision dated in June 2008, the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final June 2008 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for PTSD in June 2008.  That rating decision was not appealed, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the June 2008 decision.  Therefore, the June 2008 is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's finding that the occurance of a claimed in-service stressor had not been established.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2008 rating decision that addresses this basis. 

Evidence submitted and obtained since the June 2008 rating decision includes a notation in a November 2009 VA mental health outpatient note that the Veteran  appeared to have developed PTSD as a reaction to his specific assignment in the carrousel room on his ship where he was subjected to high potential naval and air attacks, and the report of a June 2011 VA examination, which indicates that the Veteran reported the in-service stressors of engaging in "black ops," during which he experienced fear, and experiencing a situation where he had to walk on the deck of his ship with a shotgun to avoid people trying to drop bombs under the ship.  Such in-service stressors had not been asserted by the Veteran prior to the June 2008 rating decision.  Without addressing the merits of this evidence, the Board finds that such reported stressors address the issue of whether an in-service stressful event to which PTSD can be linked occurred.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.  

The Board notes that, in the July 2011 rating decision, the RO found that the prior October 2009 rating decision had become final.  However, the new and material evidence of the November 2009 VA mental health outpatient note was obtained by VA within one year from the date that the RO mailed notice of the October 2009 determination to the Veteran.  Therefore, the October 2009 rating decision did not become final, and the claim to reopen pending at the time of the October 2009 decision was still pending at the time of the July 2011 rating decision.  See 38 C.F.R. § 3.156(b).

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD since the June 2008 rating decision.  On this basis, the issue of entitlement to service connection for PTSD is reopened.
ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened and, to that extent only, the appeal is granted.


REMAND

As noted in the introduction, the reopened claim for PTSD encompasses any acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV)).

The Veteran was afforded a VA examination in connection with his claim for PTSD in June 2011.  The report of that examination reflects a diagnosis of alcohol abuse and polysubstance abuse, as well as the VA examiner's opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because, although the Veteran's "stressor" had "been conceded," he did not meet the DSM-IV criterion A for the diagnosis.  The DSM-IV criterion A for PTSD requires that a person be exposed to a traumatic event in which their person experienced, witnessed or was confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  See DSM-IV, p. 209.  However, it is unclear from VA the examiner's report as to what in-service stressor the examiner was referring in determining that the DSM-IV criterion A for PTSD had not been met, or what stressor had "been conceded."  It is also unclear whether the examiner's determination was a finding that such stressor did not occur, or that such in-service stressor or the Veteran's response to it was insufficient to establish a diagnosis of PTSD.

Also, VA treatment records reflect treatment for psychiatric diagnoses other than PTSD, such as major depression.  However, such other diagnoses were not addressed by the June 2011 VA examiner in rendering a diagnosis and opinion, and there is no explanation as to why the Veteran did not meet the criteria for a psychiatric disorder other than alcohol abuse and polysubstance abuse, despite such other diagnoses and treatment of record.

Furthermore, in a statement received in September 2011, the Veteran asserted that his acquired psychiatric disorder, to include PTSD and depression, was the result of both his deployment to Vietnam and his current service-connected disabilities.  In this regard, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The Veteran is currently service-connected for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, sensory deficit and motor weakness involving the sciatic nerve of the right leg, radiculopathy of the left leg, and status post appendectomy scar.

Under these circumstances, the Veteran should be provided another examination and opinion addressing whether he has an acquired psychiatric disorder, to include PTSD, and, if so, whether such disability is related either to his period of service or  to a service-connected disability or disabilities.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); and also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Prior to the examination, the examiner should be provided by the RO or AMC with the Veteran's specific verified in-service stressor or stressors.  The examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.  If there is a diagnosis of PTSD, the examiner should determine whether such PTSD is the result of one or more of the Veteran's verified in-service stressors provided by the RO or AMC.

The examiner should also determine whether there are any current psychiatric diagnoses other than PTSD.  If not, the examiner should address other psychiatric diagnoses of record, including those for major depression, and reconcile such diagnoses with the examination results.  If any other such psychiatric diagnoses are found to be present, the examiner should determine whether they are related to service.  Also, for any psychiatric disorder diagnosed, the examiner should determine whether such disorder has been caused or aggravated by one or more of the Veteran's service-connected disabilities.

Regarding the Veteran's claims for sensory deficit and motor weakness involving the sciatic nerve of the right leg and residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, in its October 2011 remand, the Board instructed the RO or AMC to schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected right leg and thoracic spine disorders.  The examiner conducting the neurological examination was to state whether the Veteran's sensory deficit and motor weakness involving the sciatic nerve of the right leg is manifested by mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  The examiner conducting the spine examination was to state whether the Veteran experienced incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.  As to all information requested, a complete rationale for all opinions was to be provided.

The Veteran was provided a VA spine examination in December 2011.  However, when asked whether the Veteran had intervertebral disc syndrome of the thoracolumbar spine, the examiner replied that he did not.  The examiner therefore did not provide any information as to whether the Veteran experienced incapacitating episodes, as defined by 38 C.F.R. § 4.71a, including the frequency and total duration of any such episodes over the course of the past 12 months.  However, despite the assessment by December 2011 VA examiner that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, the Veteran is service-connected for residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, and rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  DC 5243 provides for a rating under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  Moreover, the Board specifically requested that the VA examiner provide information regarding incapacitating episodes, and a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, regarding the Veteran's right leg radiculopathy, the VA examination form completed by the December 2011 VA examiner, under the headings of "Paresthesias and/or dysthesias," and "Numbness," provided four options from which the examiner was to choose: "None," "Mild," "Moderate," and "Severe"; there was no option for "Moderately severe."  The examiner checked "Moderate" for both categories without further explanation; the examiner did explain whether the Veteran's sensory deficit and motor weakness involving the sciatic nerve of the right lower extremity was manifested by mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  In this regard, the Veteran's right leg disability is rated for incomplete paralysis of the sciatic nerve, and mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, moderately severe incomplete paralysis warrants a 40 percent rating, and severe incomplete paralysis (with marked muscular atrophy) warrants a 60 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.  Thus, the December 2011 VA examination report is inadequate for the purposes of rating the Veteran's right leg radiculopathy.

Therefore, the Veteran should be afforded new spine and neurological examinations that adequately address the appropriate rating criteria and provide the information requested by the Board.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311.
Accordingly, the case is REMANDED for the following actions:

1.  Determine and document the Veteran's verified in-service stressful events as they relate to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file, the documented verified in-service stressor or stressors determined by the RO or AMC, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the noted specific verified in-service stressor or stressors, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.

In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should address other psychiatric diagnoses noted in VA treatment records, including those for major depression, and reconcile such diagnoses with the examination results.

If any acquired psychiatric disorder, to include PTSD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include one or more of the Veteran's verified in-service stressors.

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is was caused or has been aggravated by one or more of the Veteran's service-connected disabilities.  The Veteran's service-connected disabilities include residuals of a thoracic spine fracture, with post traumatic arthritis and intervertebral disc syndrome, sensory deficit and motor weakness involving the sciatic nerve of the right leg, radiculopathy of the left leg, and status post appendectomy scar.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for VA spine and neurological examinations.  The claims folder must be provided to each examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  

The examiner conducting the neurological examination must state whether the Veteran's sensory deficit and motor weakness involving the sciatic nerve of the right leg is manifested by mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, and  describe all related symptomatology.  

The examiner conducting the spine examination must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months. 

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


